On Motion for Rehearing.
ORITZ, J.
This case is before us on motion for rehearing filed by Alpha Petroleum Company, plaintiff in error. The plaintiff in error “repeats, re-adopts and re-assigns” all the alleged errors set forth in its application for the writ, and in addition thereto attempts to urge certain additional assignments! of* error not contained in the application and not heretofore urged. In respect to the matter of additional assignments we quote from the motion for rehearing as follows:
“Plaintiff in error repeats, re-adopts and reassigns each of the errors set forth in the application for writ of error heretofore filed and granted in this cause. In addition thereto it assigns the following errox-s and ui'ges the propositions hereafter set forth:
“First Additional Assignment of Error
“This honorable coui’t erred in so construing House Bill 25⅛ Acts 42nd Legislature, so as to deny plaintiff in error the right to maintain this suit ⅛ Montgomery county to protect its rights and property therein, because said act expi-essly provides that the Railroad Commission may maintain suits in Montgomery county to i-eeover penalties and for in-junctive relief against the violation of its order promulgated under said act aixd to deny plaintiff in error the reciprocal right to maintain a suit in Montgomery county embracing the same subject-matter is thus to deny it the equal protection of the law and due process of law guaranteed to it under the Constitution of the United States. * * *
“Second Additional Assignment of Error “The Supreme Court erred in holding that a litigant may not procure injunctive relief against the Railroad Commission without notice because of the provisions of House Bill 25, since said act does not require that any notice be given the defendant in any suit brought by the Attorney General. This construction of the act renders it unconstitutional and denies to petitioner the equal protection of the law and due process of law. * * *
“Third Additional Assignment of Error
“The court erred in this: Even if the first order entered by the district court of Montgomery county on September 28 was in fact (contrary to what it states upon its face) a tempoi*ary injunction rather than a temporary restraining order, then nevertheless the subsequent order entered, on October 1, 1938, reduced and converted said temporary injunction into a temporary restraining order.”
*372An examination of this record discloses that the above additional assignments of error were not presented to the Court of Civil Appeals in any form, and were not contained in the application for the writ of error, but are urged for the first time in this court in the motion for rehearing. Under such a record they come too late for consideration here. 3 Texas Juris, p. 1000, par. 714.
We have read and carefully considered said motion as touching the questions decided by us which were presented in the application for the writ and still adhere to the views expressed in our original opinion.
We recommend that the motion for rehearing be in all' things overruled.